     Case: 4:18-cr-00582-HEA Doc. #: 72 Filed: 09/06/19 Page: 1 of 4 PageID #: 137


                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

UNITED STATES OF AMERICA,                         )
                                                  )
                 Plaintiff,                       )
                                                  )
v.                                                ) No. 4:18 CR 582 HEA-SPM
                                                  )
BRANDON MARDELL WOODS,                            )
                                                  )
                 Defendant.                       )


                      GOVERNMENT’S MOTION FOR DNA EXEMPLAR
                          AND REQUEST FOR EXPEDITED HEARING

         COMES NOW the United States of America, by and through its attorneys, Jeffrey B. Jenson,

 United States Attorney for the Eastern District of Missouri, and Jennifer J. Roy, Assistant United

 States Attorney for said District, and moves for production of DNA samples from defendant

 Brandon Woods (“defendant”). In support thereof, the Government states as follows:

         1. On June 28, 2018, a Federal Grand Jury sitting in the Eastern District of Missouri

 returned a seven-count indictment charging defendant in Counts One and Five with armed

 robbery, in violation of 18 U.S.C. §1951; Counts Two and Six with brandishing a firearm in

 furtherance of a crime of violence; in violation of 18 U.S.C. §924(c); Counts Three and Seven

 with car-jacking, in violation of 18 U.S.C. §2119; and Count Four with felon in possession of a

 firearm, in violation of 18 U.S.C. §922(g) for events occurring between June 17, 2018 and June

 19, 2018.

         2. The St. Louis Metropolitan Police Laboratory has developed a DNA profile from

 evidence in connection with the events of June 17, 2018 and June 19, 2018. A laboratory

 analyst has requested a DNA reference standard from the defendant for comparison purposes.

         3. The Government seeks production of buccal swabs/DNA samples from the defendant for

 comparison with the DNA profile developed from the evidence.
Case: 4:18-cr-00582-HEA Doc. #: 72 Filed: 09/06/19 Page: 2 of 4 PageID #: 138




     4. The indictment establishes probable cause that defendant committed the crime charged.

A DNA comparison would serve to establish at least reasonable individualized suspicion that

defendant was engaged in criminal wrongdoing.

     5. It is not a violation of the Fourth and Fifth Amendments to require defendant to submit

DNA samples.     Skinner v. Ry. Labor Executives' Ass’n, 49 U.S. 602, 614 (1989); Winston v.

Lee, 470 U.S. 753, 760-761 (1985) (surgical intrusion to remove a bullet); Schmerber v.

California, 384 U.S. 757, 767 (1966) (blood test for alcohol). Likewise, it is not unconstitutional to

compel production of DNA samples under the DNA Analysis Backlog Examination Act of 2000.

United States v. Sczubelek, 255 F.Supp. 2, 315 (D. Del. 2003); In re: Shabazz, 200

F.Supp 2, 578 (D.S.C. 2002); Mayfield v. Dalton, 901 F.Supp. 300 (D. Hi. 1995); see also

Boling v. Romer, 101 F.3rd 1336 (10th Cir. 1997) (Colorado DNA sampling statute).

     6. For the reasons set forth herein, the Government requests that its motion be heard as soon

as possible. This matter is currently set for trial on October 15, 2019.   Laboratory personnel have

indicated that DNA analysis, even developing a DNA profile from a known reference standard, is

time consuming and work intensive. In order to allow the laboratory to expedite the analysis, and

provide any results to Defense Counsel as soon as possible, the Government is requesting that its

motion, which is not lengthy or complex, be heard immediately, subject to any conflicts that the

Court and Defense Counsel may have. The Government notified Defense Counsel that it was

going to file this motion, and that it was going to request an expedited hearing, subject to Counsel’s

scheduling conflicts.
Case: 4:18-cr-00582-HEA Doc. #: 72 Filed: 09/06/19 Page: 3 of 4 PageID #: 139




     WHEREFORE, the Government respectfully requests that this Court order defendant to

produce buccal swabs/DNA samples and set this Motion for hearing as soon as possible.

                                                  Respectfully submitted,

                                                  JEFFREY B. JENSEN
                                                  United States Attorney

                                                   /s/ Jennifer J. Roy
                                                  JENNIFER J. ROY, #47203MO
                                                  Assistant United States Attorney
                                                  111 South 10th Street, 20th Floor
                                                  St. Louis, Missouri 63102
 Case: 4:18-cr-00582-HEA Doc. #: 72 Filed: 09/06/19 Page: 4 of 4 PageID #: 140




                                     CERTIFICATE OF SERVICE


       I hereby certify that on September 6, 2019, the foregoing was filed electronically with the Clerk

of the Court to be served by operation of the Court’s electronic filing system upon counsel for the

Defendant.




                                             /s/ Jennifer J. Roy
                                             JENNIFER J. ROY, #MO47203
                                             Assistant United States Attorney
